                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                WESTERN DMSION
                                 No. 5:17-CT-3212-D


NAZEER VICK,                        )
                                    )
                        Plaintiff,  )
                                    )
            v.                      )                              ORDER
                                    )
OFFICER CASPER, et al.,             )
                                    )
                        Defendants. )


       Plaintiff Nazeer Vick ("Vick" or ''plaintiff'), at the time a state inmate proceeding pro se,

filed this action under 42 U.S.C. § 1983 [D.E. 1]. On November 26, 2018, Magistrate Judge

Numbers issued a Memorandum and Recommendation ("M&R"), recommended dismissal without

prejudice o(Vick's claims against defendants David Hill, Kenneth Lassiter, and Superintendent
            J



Taylor, and directed the clerk to continue management of Vick's case against defendant Officer

Casper [D.E. 18]. Vick did not object to the M&R.

       ''The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which_ objection is made." Diamond v. Colonial Life & Accident Ins. Co~, 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted). The court has reviewed the M&R and the record. The court

is satisfied that there is no clear error on the face of the record. Accordingly, the court adopts the

conclusions in the M&R [D.E. 18].
       The court allowed Vick to proceed with his claims against Casper. However, Vick was
                                                                           I

released from custody and has not provided the court with a fo'.rwarding address.           See

                                                                                        '
https://webapps.doc.state.nc.us/opi/viewoffender.do?method=view&offenderID=l 116782&searc

hOffenderid=l116782&listurl=pagelistoffendersearchresults&listpage=l QastvisitedApril3,2019).

Accordingly, the court dismisses Vick's claim against Casper for failure to prosecute. See Local

Civ. R. 83.3.

       In sum, the court adopts the conclusions in the M&R [D.E. 18] and DISMISSES without

prejudice Vick's claims against Hill, Taylor, and Lassiter.   Tod court DISMISSES Vick's claims
against Casper for failure to prosecute. The clerk shall close the case.
                                I




       SO ORDERED. This _i_ day of April 2019.




                                                      JSC.DEVERID
                                                      United States District Judge




                                                 2
